Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/306522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because this application claims the system that would necessarily be provided during the normal and usual performance of the method steps claimed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term crude oil is defined as petroleum as it occurs naturally, as it comes from an oil well (merriam-webster.com).  Claim 8 uses the term “crude oil” inconsistent with this accepted meaning, because it calls out crude oil as being formed from two converging pipelines of different materials.  The term “crude oil” is therefore indefinite because the specification does not clearly redefine the term.
Regarding claim 16, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   It therefore cannot be determined if the claim requires analyzing the blended product in the third pipeline with an automated analyzer, and further, if the claim requires the “optional automated analyzer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 13 and 16 (claims 8 and 16 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mattingly (US 2006/0278304).

Mattingly discloses:
1. A pipeline interchange comprising:
a first product through a first pipeline (inherent to step 205), wherein a first product automated analyzer is situated near the first pipeline to physically or chemically analyze the first product in the first pipeline and generate first product data (which performs step 215);
a second product flowing through a second pipeline (inherent to step 210), wherein a second product automated analyzer is situated near the second pipeline to physically or chemically analyze the second product and generate second product data (which performs step 220);
a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (that which performs step 230), wherein the pipeline interchange blends the first product flowing through the first pipeline with the second product flowing through the second pipeline (step 230);
a third pipeline connected downstream of pipeline interchange (that which performs step 235), wherein the third pipeline flows a blended product created from blending of the first product and the second product in the pipeline interchange (step 235);

2. The pipeline interchange of claim 1, wherein the data analyzer utilizes chemometrics to determine the modelling relationship of the blended product to the first product and the second product (e.g., paragraphs 0025 and 0026).
3. The pipeline interchange of claim 2, wherein the modelling relationship is periodically updated from the first product data and the second product data (with each measurement of the first and second product, the modelling relationship has different inputs).
Regarding claim 8, as understood, the blended product is seen as “crude oil” inasmuch as it contains different constituents of crude oil.
13. The pipeline interchange of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (as the pipeline interchange is mapped to Mattingly).
Regarding claim 16, see the analysis of claim 1.  Claim 16 is not interpreted to require the “optional automated analyzer … analyzing the blended data”, because it is “optional”, and therefore claim 16 is also not interpreted to require the data analyzer to be capable of interpreting “the blended data” (as this last limitation assumes that the optional automated analyzer is present, and therefore not optional).

Claim(s) 1, 13 and 16 (claim 16 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kashima (US 2016/0291610).

Kashima discloses:
1. A pipeline interchange comprising:
a first product (diluent component gas) through a first pipeline (SL1), wherein a first product automated analyzer is situated near the first pipeline to physically or chemically analyze the first product in the first pipeline and generate first product data (the flow sensor of MFC1);

a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (where SL1 and SL2 converge to ML), wherein the pipeline interchange blends the first product flowing through the first pipeline with the second product flowing through the second pipeline (considered clearly met);
a third pipeline (ML) connected downstream of pipeline interchange, wherein the third pipeline flows a blended product created from blending of the first product and the second product in the pipeline interchange (considered clearly met);
a data analyzer capable of interpreting the first product data and the second product data (collectively, the valve control parts of MFC1 and MFC2) and communicate adjustments to the flow of both the first product and the second product to achieve desired characteristics in the blended product (see para. 0032: the control part of each MFC adjusts the respective valve in response to comparing the measured flow rate to a set flow rate).
13. The pipeline interchange of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (as the pipeline interchange is mapped to Kashima).

Regarding claim 16, see the analysis of claim 1.  Claim 16 is not interpreted to require the “optional automated analyzer … analyzing the blended data”, because it is “optional”, and therefore claim 16 is also not interpreted to require the data analyzer to be capable of interpreting “the blended data” (as this last limitation assumes that the optional automated analyzer is present, and therefore not optional).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly.

Regarding claims 14 and 15, Mattingly does not disclose the interchange is located more than 500 meters from where the first and second pipelines are controlled.  However pipelines of this length were well-known in the art at the time of invention, and it would have been obvious to control the pipelines at such a distance from the interchange, because applicant has not disclosed that this to provides an advantage, is used for a particular purpose, or solves a stated problem (see Applicant’s para. 0084, PG Pub).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with controlling at a location of less than 500 meters, since either way the blending ration would be controlled.  

Claims 1, 13 and 16 (claim 16 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima in view of Ding (US 7,673,645).

Should it be determined that Kashima does not disclose “a data analyzer” (but instead discloses two data analyzers) to perform the recited feedback functions, then see Ding which teaches that it was known in the art at the time of invention to perform such feedback functions using a single data analyzer (136).  To centralize the control operations of Kashima’s MFCs, it would have been obvious to use a single data analyzer for performing the control calculations as claimed by Applicant, and as taught by Ding.

Claims 4, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima alone, and alternatively over Kashima in view of Ding as set forth above regarding claim 1.
.  


Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0291316 discloses a pipeline system for blending hydrocarbon fractions back into defined hydrocarbon streams based on various sensed chemical and physical parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/21/22